Name: 85/621/EEC: Commission Decision of 13 December 1985 amending, because of the accession of Spain and Portugal, Decision 80/765/EEC laying down a code and standard rules for the transcription into machine-readable form of the data relating to intermediate statistical surveys of areas under vines
 Type: Decision_ENTSCHEID
 Subject Matter: economic analysis;  farming systems;  agricultural activity;  information technology and data processing
 Date Published: 1985-12-31

 Avis juridique important|31985D062185/621/EEC: Commission Decision of 13 December 1985 amending, because of the accession of Spain and Portugal, Decision 80/765/EEC laying down a code and standard rules for the transcription into machine-readable form of the data relating to intermediate statistical surveys of areas under vines Official Journal L 379 , 31/12/1985 P. 0012 - 0014 Finnish special edition: Chapter 3 Volume 20 P. 0093 Spanish special edition: Chapter 03 Volume 40 P. 0139 Swedish special edition: Chapter 3 Volume 20 P. 0093 Portuguese special edition Chapter 03 Volume 40 P. 0139 COMMISSION DECISION of 13 December 1985 amending, because of the accession of Spain and Portugal, Decision 80/765/EEC laying down a code and standard rules for the transcription into machine-readable form of the data relating to intermediate statistical surveys of areas under vines (85/621/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, and in particular Article 396 thereof, Having regard to Council Regulation EEC no 357/79 of 5 February 1979 concerning statistical surveys of areas under vines (1), as last amended by Council Regulation (EEC) No 3719/81 (2), and in particular Article 5 (6) and Article 6 (7) thereof, Whereas, because of the accession of Spain and Portugal, Decision 80/765/EEC (3) should be amended; Whereas pursuant to Article 2 (3) of the Treaty of Accession the institutions of the Community may adopt before accession the measures referred to in Article 396 of the Act, such measures entering into force subject to and on the date of the entry into force of that Treaty, HAS ADOPTED THIS DECISION:Article 1Subject to the entry into force of the Treaty of Accession of Spain and Portugal, Annex II of Commission Decision 80/765/EEC shall be replaced by the Annex to this Decision. Article 2This Decision is addressed to the Member States. Done at Brussels, 13 December 1985. For the Commission Alois PFEIFFER Member of the Commission (1) OJ No L 54, 5. 3. 1979, p. 124. (2) OJ No L 373, 29. 12. 1981, p. 5. (3) OJ No L 213, 16. 8. 1980, p. 34.